Citation Nr: 9928881	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-04 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
to include hypertension, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to June 
1971, and from December 1990 to June 1991, with intervening 
and subsequent service in the Air National Guard.  He served 
in Southwest Asia from February 1, 1991 to June 13, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claims of 
entitlement to service connection for a heart condition, to 
include hypertension, hearing loss and tinnitus.  The RO also 
deferred a claim for service connection for a right knee 
condition; service connection and a 10 percent rating for 
residuals of a right knee injury was subsequently granted by 
an RO decision in February 1998.   


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during Operation Desert 
Shield/Storm.

2.  All of the veteran's current heart symptoms and high 
blood pressure readings have been attributed to known 
clinical diagnoses.

3.  There is no medical evidence of a causal link between a 
heart condition (to include hypertension), hearing loss, or 
tinnitus, and the veteran's active duty or active duty for 
training service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a heart condition 
(to include hypertension), is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).
2.  The claim for service connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has a heart condition (to include 
hypertension), hearing loss and tinnitus as a result of his 
service, to include on the basis of aggravation.  In 
particular, he argues that high blood pressure was noted in 
his separation examination report from his first period of 
service, and that he has hearing loss and tinnitus as a 
result of working around aircraft for many years as a 
mechanic.  In August 1996, the RO denied the claims.  In 
February 1998, the RO expanded the veteran's claims for a 
heart condition, and hypertension, to include on the basis of 
an undiagnosed illness, and denied the claims.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may also be granted for 
cardiovascular-renal disease, to include hypertension, or an 
organic disease of the nervous system, such as a 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  Service connection may also 
be granted on the basis of a post-service initial diagnosis 
of a disease, where the physician relates the current 
condition to the period of service.  See 38 C.F.R. § 3.303(d) 
(1998); Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  In 
such instances, a grant of service connection is warranted 
only when, "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R.     § 3.306(a) 
(1998).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (1998).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 1991); 38 C.F.R. § 3.6(a) and 
(d)(1998).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (1998).  Presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Veterans 
Appeals' case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

However, the threshold question which must be answered as to 
these issues is whether the veteran has presented well 
grounded claims for service connection.  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).  

The veteran essentially asserts that he has a heart condition 
(to include hypertension), hearing loss, and tinnitus, as a 
result of his service.  He has also asserted that he has a 
heart condition and hypertension, due to an undiagnosed 
illness. 

The veteran's service medical records from his first period 
of active duty show that he reported a history of irregular 
heartbeat in September 1969.  An electrocardiogram (EKG) 
revealed premature atrial contractions.  In January 1969 he 
was treated for chest pain.  The impression was 
costochondritis.  A separation examination report, dated in 
April 1971, shows that his heart was clinically evaluated as 
normal.  The portion of the report titled "Notes and 
significant or interval history" is remarkable for notations 
of "[d]izziness, pain in chest, pounding heart, high blood 
pressure 69," premature atrial contractions, and loss of 
weight from nervousness.  The results from the audiological 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
35
LEFT
5
5
5
5
20

The claims file contains several examination reports and 
audiogram reports which were apparently performed in 
connection with the veteran's Air National Guard service.  
This evidence includes EKG reports, dated in 1982 and 1985, 
which note sinus rhythm early repolarization, and that the 
results were within normal limits.  An examination report, 
dated in December 1985, contains a notation of "some 
bilateral high frequency hearing loss."  However, the 
accompanying audiogram results do not show hearing loss as 
defined in 38 C.F.R. § 3.385.  An audiogram report, dated in 
January 1987, shows that the veteran had bilateral hearing 
loss as defined in 38 C.F.R. § 3.385.  Subsequent reports, 
dated between 1988 and 1995, fluctuate somewhat, but 
generally contain notations of high frequency hearing loss, 
and show that the veteran had hearing loss in one or both 
ears, as defined in 38 C.F.R. § 3.385.  A report of medical 
history, dated in September 1993, shows that the veteran 
reported that he was taking medication for high blood 
pressure.

Records from the Community General Hospital (CGH), dated 
between 1993 and 1996, show that in May 1993 the veteran was 
noted to have hypertension and hypercholesterolemia.   He was 
treated for chest pain on several occasions between May 1994 
and February of 1995, and was noted to have a family history 
of heart disease and hypercholesterolemia and to be a smoker.  
The impression in May 1994 was chest pain.  In February 1995, 
thallium stress tests revealed ischemic disease, and in March 
1995, the veteran underwent cardiac catheterization.  The 
impressions included chest pain and CAD (coronary artery 
disease).

A VA EKG report, dated in September 1993, was normal, and 
notes that the veteran was taking medication for 
hypertension.  A VA examination report, dated in October 
1995, is remarkable for a diagnosis of ASHD (arteriosclerotic 
heart disease).  An accompanying VA audiogram report shows 
that the veteran had bilateral hearing loss and tinnitus, and 
contains a notation that the veteran first noticed these 
disorder five to six years previously.

A VA examination report, dated in April 1997, show that the 
veteran's diagnoses include coronary artery disease and 
hypertension.

A.  Service Connection (Other than Due to an Undiagnosed 
Illness)

The Board finds that the veteran has failed to provide 
medical evidence that there is a nexus between any current 
heart condition, to include hypertension, (with both 
disabilities on a basis other than due to an undiagnosed 
illness), hearing loss or tinnitus and his service.  Although 
the service medical records for the first period of active 
duty show an irregular heartbeat, and although the April 1971 
separation examination report (and the accompanying report of 
medical history) contain notations of high blood pressure in 
1969, chest pain and a pounding heart, a careful review of 
the service medical records shows that the veteran was not 
treated for, or diagnosed with, a heart condition or 
hypertension during this time.  In addition, the Board has 
considered that there is no evidence of an irregular 
heartbeat prior to the veteran's first period of service, and 
that the appearance of an irregular heartbeat during the 
veteran's first period of service may be sufficient to show 
aggravation.  See, e.g., Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993).  However, in this case there is no current 
evidence, to include a review of a September 1993 VA EKG and 
several CGH EKG's dated between 1995 and 1996, to show that 
the veteran currently has an irregular heartbeat, and there 
is no competent evidence linking an irregular heartbeat 
during service to a current heart condition, or hypertension.  
The first evidence of hypertension is found in a September 
1993 report of medical history, and a VA EKG report.  A 
liberal reading of CGH records shows that the first evidence 
of a heart disorder is dated in January 1995.  This evidence 
therefore comes approximately two years and three months (for 
hypertension), and 3 1/2 years (for a heart condition), after 
separation from the veteran's second period of active duty 
service.  With regard to the claims for hearing loss and 
tinnitus, the first medical evidence of hearing loss is found 
in a January 1987 audiogram.  This is approximately 17 years 
after separation from the first period of active duty.  The 
first medical evidence of tinnitus is found in the October 
1995 VA audiogram, which comes approximately six years and 
three months after separation from the veteran's second 
period of active duty service.  In addition, there is no 
evidence of cardiovascular-renal disease, hypertension, or 
hearing loss, within a year of separation from active duty 
service upon which to afford service connection under the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309. 
 Furthermore, the record does not include any medical opinion 
linking a continuity of symptoms reported by the veteran to 
any of the claimed disabilities, so as to well-ground any of 
the claims under Savage v. Gober, 10 Vet. App. 488 (1997).  
Finally, the claims file does not contain a competent opinion 
showing that any of the claimed conditions preexisted active 
duty service, or ACDUTRA, and was aggravated thereby, or that 
any of these conditions were incurred as a result of an 
injury during INACDUTRA.  See 38 U.S.C.A. § 101(21) and (24); 
38 C.F.R. § 3.6(a), (d).  The Board is cognizant of the fact 
that hearing loss as defined by the applicable regulation was 
shown upon National Guard audiometry examinations, but this 
was while the veteran was on INACDUTRA rather than ACDUTRA.  
Accordingly, the claims are not well grounded and must be 
denied.

B.  Disability Due to an Undiagnosed Illness

The Board now turns to consideration of whether the veteran's 
claim for a heart condition and hypertension can be granted 
under any presumptive provisions pertaining to undiagnosed 
illnesses.  In this regard, pursuant to 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317, service connection may be established for 
chronic disability resulting from undiagnosed illness which 
cannot be attributed to any know clinical diagnosis and which 
became manifest either during active service in the Southwest 
Asia theater or operations during Persian Gulf war, or to a 
degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  38 C.F.R. 
§ 3.317.  Further, it should be noted that signs and symptoms 
which may be manifestations of undiagnosed illness include 
cardiovascular signs or symptoms.  38 C.F.R. § 3.317(b)(2).  
It should also be emphasized that entitlement under these 
special provisions is only for disability which by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii).  Where a Persian Gulf veteran claims 
service connection for an undiagnosed illness, evidence of 
objective indications of chronic disability, other than the 
veteran's own statements and testimony, is required in order 
to establish a well-grounded claim.  VAOPCGPREC 4-99 (May 
1999).

The veteran essentially asserts that he has a chronic 
disorder involving his heart, and high blood pressure, due to 
an undiagnosed illness.  However, the claims file does not 
contain any medical evidence which shows that the veteran's 
heart or high blood pressure symptoms are due to an 
undiagnosed illness.  In addition, the claims file contains 
reports from CGH, and VA examination reports, dated in 
October 1995 and April 1997, which attribute the veteran's 
heart and high blood pressure symptoms to specific disease 
processes which have been clinically diagnosed,  i.e., 
coronary artery disease, arteriosclerotic heart disease, and 
hypertension.  However, the provisions of 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317 cannot be used to establish service 
connection for these disorders.  See 38 C.F.R. 
§ 3.317(a)(1)(ii). 

A well-grounded claim for service connection for an 
undiagnosed illness requires some evidence of objective 
indications of chronic disability, and proof that the 
disability has manifested to a compensable degree.  
VAOPCGPREC 4-99 at 10. Accordingly, as the veteran has not 
submitted sufficient proof that he has a heart condition or 
hypertension as a result of an undiagnosed illness, the claim 
of entitlement to service connection for a heart condition, 
to include hypertension, due to an undiagnosed illness is not 
well grounded and must be denied.  

C.  Conclusion

The Board has considered the veteran's statements indicating 
that he believes that he has a heart condition, hypertension, 
hearing loss and tinnitus as a result of his service.  
However, while his statements represent evidence of 
continuity of symptomatology, they are not competent evidence 
that relates any of the claimed conditions to service.  
Savage, supra.  Although lay evidence is acceptable to prove 
the occurrence of an injury during active duty, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claims for service connection for 
a heart condition, hypertension, hearing loss and tinnitus 
must be denied as not well grounded. 

In denying these claims as not well grounded, the Board 
acknowledges that it has considered and denied these appeals 
on a grounds different from that of the RO.  However, the 
appellant has not been prejudiced by the decisions.  This is 
because in assuming that the claims were well grounded, the 
RO accorded the claimant greater consideration than his 
claims in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand these 
claims to the RO for consideration of the issue of whether 
the appellant's claims are well grounded would be pointless 
and, in light of the law cited above, would not result in 
determinations favorable to him.  VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92); 57 Fed.Reg. 49,747 (1992).  Further, the U.S. 
Court of Appeals for Veterans Claims has held that "when an 
RO does not specifically address the question whether a claim 
is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

As the foregoing explains the need for competent medical 
evidence of a link between the veteran's heart condition, 
hypertension, hearing loss and tinnitus and his service, with 
the claims for a heart condition and hypertension to include 
as due to an undiagnosed illness attributed to Southwest Asia 
service during the Persian Gulf War, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his applications for service 
connection for the claimed disabilities.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).  




ORDER

Service connection for a heart condition is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.




		
	R. F. WILIAMS
	Member, Board of Veterans' Appeals



 

